Title: 1778. Feb. 18. Wednesday.
From: Adams, John
To: 


       Last night, about Sunsett We sailed out of Marblehead Harbour, and have had a fine Wind, from that time to this, 24. Hours. The constant Rolling and Rocking of the Ship, last night made Us all sick —half the Sailors were so. My young Gentlemen, Jesse and Johnny, were taken about 12 O Clock last night and have been very seasick ever since. I was seized with it myself this Forenoon. My Servant Joseph Stevens and the Captns. Will have both been very bad.
      